Citation Nr: 1826560	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle and left foot injury and, if so, whether service connection should be granted.

2.  Entitlement to service connection for degenerative joint disease of the left shoulder, to include as secondary to a left ankle/foot injury.

3.  Entitlement to service connection for a left arm injury, to include as secondary to a left ankle/foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1974.

These claims come before the Board of Veterans Appeals on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the record was held open for 90 days; however, nothing further regarding the Veteran's claimed disorders was submitted by the Veteran.

Below, the service connection claim for a left foot and ankle injury is reopened.  The merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


DECISION

The Veteran has filed several claims of service connection for a left foot/ankle injury.  His first was in January 1987 and denied in a June 1987 rating decision, of which the Veteran was informed the same month.  In the years that followed, the Veteran asked to reopen his service connection claim several times, including in November 1988, July 1992, and March 1993.  He was informed by VA that reopening the claim was not warranted in the absence of new and material evidence, including by notification letters dated March 1989, April 1993, and July 1993.  The claim to reopen was also denied in July 1993 rating decision, attached to which were notification of appellate rights.  Although there is hearing testimony from January 1994, nothing therein reveals any new information about the Veteran's feet or ankle disabilities.  As a result, no new and material evidence was received within a year, and the decision became final as it was not appealed.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In fact, no additional, non-cumulative evidence was received until the Veteran filed his current claim to reopen in April 2009.  New and material evidence has now been received in association with the current claim, such as medical records that reveal that the Veteran reinjured his foot/ankle in December 2003.  The Veteran contends that he has experienced left ankle/foot symptoms since service, and the reinjury was related to his symptoms.  As the Veteran is competent to report his symptoms, such as pain, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Board finds there is sufficient evidence to reopen the claim as the evidence is presumed credible.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).


ORDER

New and material evidence having been received, the claim of service connection for a left foot and left ankle injury is reopened; the appeal is granted to this extent only.



REMAND

Left Foot/Ankle

Having found new and material evidence to reopen the claim, the Board will remand the claim so that the Veteran can be afforded a VA examination.  VA is to afford a veteran an examination of a claimed condition when there is a current diagnosis or persistent symptoms thereof, an indication that in-service event or injury may be related to the current diagnosis or persistent symptoms thereof, and no examination has yet been conducted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent VA treatment records reveal that the Veteran experiences joint pain in relation to an ankle sprain, which indicates the possibility of a current disability.  See Saunders v. Wilkie, No. 17-1466 (Fed. Cir. April 3, 2018) (holding that pain resulting in functional impairment constitutes a current disability).  Further, the Veteran has testified as to the continuity of his symptoms, and no VA examination has yet been conducted in relation to this claim since the present claim to reopen was filed.

As a result, the Board will order that a VA examination of the left foot/ankle be conducted, and a medical opinion regarding the etiology of the disorder be obtained.  In opining as to the etiology of the disorder, the examiner should consider the Veteran's statements regarding continuity of symptoms and that his 2003 reinjury is part of the same disability from service.

Left Arm and Left Shoulder

An examination for the left arm and left shoulder will also be requested on remand.  VA is to afford a veteran an examination of a claimed condition when there is a current diagnosis or persistent symptoms thereof, an indication that in-service event or injury may be related to the current diagnosis or persistent symptoms thereof, and no examination has yet been conducted.  See McLendon, 20 Vet. App. at 79.

Recent VA treatment records reveal that the Veteran experiences joint pain in relation to his left arm and shoulder sprain, which indicates the possibility of current disabilities.  Further, the Veteran has testified that he injured his left arm and shoulder at the same time as his foot/ankle, but that those treating him were much more worried about his foot/ankle than his shoulder and arm.  As a result, records do not reflect treatment for the shoulder or the arm during service.  He also states that his left shoulder and arm disorders were caused or aggravated by his left foot/ankle injury.

As a result, the Board will order that a VA examination of the left foot/ankle be conducted, and a medical opinion regarding the etiology of the disorder be obtained.  In opining as to the etiology of the disorder, the examiner should consider the Veteran's statements regarding his injury to his left arm and shoulder.

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran VA examinations of his left foot/ankle, left shoulder, and left arm by an appropriate clinician.  The examiner should conduct an examination and review the entire claims file.

(A) First, the examiner should identify the Veteran's current disorders of the left foot/ankle, left shoulder and left arm.  If none can be identified, it should be explained why this is so.

Then, the examiner should provide opinion as to whether:

(B) It is at least as likely as not (50 percent or greater probability) that the Veteran's left foot/ankle disorder(s) is/are related to service.

(C) It is at least as likely as not (50 percent or greater probability) that his left shoulder disorder is related to service.  

(D) It is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder was caused or aggravated by his left foot/ankle injury during service.

(E) It is at least as likely as not (50 percent or greater probability) that his left arm disorder is related to service.

(F) It is at least as likely as not (50 percent or greater probability) that the Veteran's left arm disorder was caused or aggravated by his left foot/ankle injury during service.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

Consider the Veteran's statements as to a history of continuous symptoms regarding his left ankle/foot injury and left shoulder disorder.  Also note that he states that his left arm and shoulder injuries are not recorded in his service treatment records because those treating him were more concerned with his left foot/ankle injury.

A complete rationale should be provided for any opinion rendered.  

2.  Finally, readjudicate the appeal on the merits.  If any of the benefits sought remain denied, issue a statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


